LINDE, J.,
concurring.
I agree that the petition for review must be dismissed. I note only that in another recent case, Banister Continental Corp. v. NW Pipeline Corp., 301 Or 763, 724 P2d 822 (1986), the disposition was expressly phrased as vacating the decision of the Court of Appeals when the case was settled and became moot while pending in this court.
That is the practice followed by the Supreme Court of the United States. See Department of Treasury v. Galioto, 477 US _, 91 L Ed 2d 459, 465, 106 S Ct 2683 (1986); United States v. Munsingwear, Inc., 340 US 36, 39-40, 95 L Ed 36, 71 S Ct 104 (1950). I think it is a better practice than to leave parties and lower courts to discover from a small signal in Shepard’s Citations or a similar source that a precedent of the Court of Appeals was taken up for review by this court and then dismissed because some event rendered the case moot. Lacking a consistent practice in this court, lawyers and judges retain that burden.
Justice Carson joins in this concurring opinion.